Citation Nr: 0717000	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-14 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
dislocation of the right shoulder with degenerative joint 
disease, currently assigned a 30 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1982 to September 
1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

A hearing was held on December 14, 2004, by means of video 
conferencing equipment with the appellant in Little Rock, 
Arkansas, before William Yates, an acting Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

In a decision dated in March 2005, the Board denied the 
veteran's claim for an increased evaluation for residuals of 
a dislocation of the right shoulder with degenerative joint 
disease.  The veteran then appealed the Board's March 2005 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order dated in December 2006, the 
Court remanded the case to the Board for proceedings 
consistent with the Joint Motion for Remand (Joint Motion) 
filed in this case.  The case was subsequently returned to 
the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reasons for Remand:  To afford the veteran a more recent VA 
examination and to provide him with a corrective notice 
letter.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

As pointed out by the parties in the Joint Motion, VA failed 
in its duty to assist the veteran in the development of his 
claim.  In this regard, it was noted that the veteran had 
testified at his December 2004 hearing that his service-
connected right shoulder disability had worsened since his 
June 2003 VA examination.  However, the veteran was not 
afforded an additional examination.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the Board finds that a VA examination is 
necessary to determine the current severity and 
manifestations of the veteran's service-connected right 
shoulder disability.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish an effective date.  As that 
question is involved in the present appeal and the case is 
already being remanded for further development, the RO should 
provide the veteran with a proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
establish an effective date.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for an increased evaluation for 
his right shoulder disability.  The 
letter should include an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected right shoulder disability.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected right shoulder disability.  
The examiner should report all signs and 
symptoms necessary for rating the 
veteran's right shoulder disability 
under the rating criteria.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.




_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



